Citation Nr: 0738588	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-00 669	)	DATE
	)
	)


THE ISSUE

Whether a June 21, 2002 decision of the Board of Veterans' 
Appeals (Board), in which the Board determined that a loan 
guaranty indebtedness in the amount of $25,000 was properly 
created, and denied entitlement to waiver of recovery of the 
overpayment, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The moving party, a veteran, had active service from October 
1956 to September 1975.

This matter is currently before the Board on motion by the 
moving party for revision or reversal on the grounds of CUE 
in a decision in which the Board determined that a loan 
guaranty indebtedness in the amount of $25,000 was properly 
created, and denied entitlement to waiver of recovery of the 
overpayment.


FINDING OF FACT

The CUE motion does not include the date of the Board 
decision to which the motion relates, and the moving party 
has not specifically set forth why the result in the Board's 
June 21, 2002 decision would have been manifestly different 
but for the alleged legal error.


CONCLUSION OF LAW

The moving party's allegations of CUE in the June 21, 2002 
Board decision fail to meet the threshold pleading 
requirements for revision or reversal of the Board decision 
on grounds of CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the parameters of the law surrounding CUE claims, the 
duty to assist in evidentiary development and the duty to 
notify the claimant of any additional evidence needed to 
complete an application, are not applicable where CUE is 
claimed in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. 
Principi, 15 Vet. App. 407 (2002)).

Here, the Board has given the moving party and his 
representative full opportunity to present argument in 
support of the CUE motion, as addressed in more detail 
below. Given that fact, and in light of the nature and scope 
of review of motions for reversal or revision of Board 
decisions on the basis of CUE, the Board will render its 
decision on the CUE motion before it.

II.  Analysis

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Rules of Practice of 
the Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2007).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what does and does not constitute, 
providing as follows:

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  In general, review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.

To warrant revision or reversal of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c) (2007).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed 
diagnosis-A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist-The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence-A disagreement as to 
how the facts were weighed or evaluated. 38 C.F.R. § 
20.1403(d) (2007).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there 
has been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2007).

A motion for revision or reversal of a Board decision based 
on CUE must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (2007).

In August 1996, the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the 
Philadelphia, Pennsylvania Regional Office (RO) denied the 
moving party's claim, filed earlier that year, for 
entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $25,000, to include whether 
the overpayment was properly created.  The loan guarantee 
indebtedness had been created when the moving party 
defaulted on a mortgage he had assumed and VA declined his 
request for a deed in lieu of foreclosure, after which the 
property was sold at a sheriff's sale in September 1995.

The moving party appealed this decision to the Board, which, 
in an October 2000 decision, denied the claim.  In May 2001, 
the United States Court of Appeals for Veterans Claims (the 
Court) granted VA's motion to vacate the Board's decision, 
and remanded the matter to the Board for a new decision.  In 
a June 21, 2002 decision, the Board again denied the claim.

After multiple denials of motions for reconsideration of the 
June 21, 2002 Board decision, the moving party's 
representative, in a December 2005 letter to the Board, 
wrote that the moving party desired to file a motion to 
revise or reverse a Board decision based on CUE and asked 
that the Board review the moving party's attached letter 
specifying the alleged error that the moving party felt the 
Board had made.  In the attached letter, the moving party 
wrote that the primary reason he desired revision or 
reversal of the Board's decision was that the Board's 
decision "was based on the law as written in 2005.  The 
decision of the Board should be based on the laws which were 
in effect at the time of the foreclosure."

Initially, the Board notes that the December 2005 letters of 
the moving party and his representative did not identify the 
date of the of the Board decision to which the motion 
relates.  As noted above, 38 C.F.R. § 20.1404(a) (2007) 
requires that a CUE motion must, among other things, include 
the date of the Board decision to which the motion relates.  
38 C.F.R. § 20.1404(a) provides that motions that fail to 
comply with its requirements "shall be dismissed without 
prejudice to refilling."  Such dismissal is therefore 
warranted here.

It is clear from the record that the moving party was 
referring to the Board's June 21, 2002 decision in his CUE 
motion, as the only other Board decision on this (or any) 
issue had been vacated by the Court.  However, even if the 
CUE motion had complied with the requirements of 38 C.F.R. 
§ 1404(a) by including the date of the Board decision to 
which the motion related, denial of the motion would 
nevertheless be warranted because the motion did not clearly 
and specifically allege why the result would have been 
manifestly different but for the alleged error.  See 38 
C.F.R. § 20.1304(b) (CUE motion must set forth the alleged 
error of law, the legal basis for such allegation, and why 
the result would have been manifestly different but for the 
alleged error).

The alleged error was that the Board's decision was based on 
the law in 2005 rather than on the law in effect at the time 
of foreclosure.  It is noted that the Board decision 
challenged by the moving party was written in 2002 and 
therefore could not have been based on the law in 2005.  
However, it appears that the moving party's argument is that 
the Board's decision was based on the law at the time the 
decision was rendered rather than at the time of the 
foreclosure.

Significantly, the moving party did not explain, as required 
by 38 C.F.R. § 20.1404(b), why the result would have been 
different had the Board used the law in effect in 1995 
rather than at the time of the Board's decision.  Motions 
that fail to comply with the requirements of 38 C.F.R. 
§ 20.1404(b) (2007) "shall be dismissed without prejudice 
to refilling."  Dismissal is thus warranted on this basis, 
as well.

While, at this juncture, the Board need not address the 
arguments raised by the moving party and his representative 
as to the merits of the CUE motion, the Board points out, 
parenthetically, that the statutes and regulations cited in 
the Board's June 2002 decision were 38 U.S.C.A. § 3732, 5302 
(West 1991 & Supp. 2001) and 38 C.F.R. §§ 1.963, 1.964, 
1.965, 36.4315, 36.4317, 36.4320, 36.4323 (2001).  None of 
the cited statutes or regulations was amended between the 
date  of the foreclosure and the date of the Board's 
decision.  Compare 38 U.S.C.A. § 3732, 5302 (West 1991 and 
Supp. 1995); 38 C.F.R. §§ 1.963, 1.964, 1.965, 36.4315, 
36.4317, 36.4320, 36.4323 (1995) with 38 U.S.C.A. § 3732, 
5302 (West 1991 and Supp. 2001); 38 C.F.R. §§ 1.963, 1.964, 
1.965, 36.4315, 36.4317, 36.4320, 36.4323 (2001).  Thus, the 
Board's citation of the 2001 version of the statutes and 
regulations in its June 21, 2002 decision does not reflect 
that it was applying the law at the time of the decision 
rather than at the time of the foreclosure or June 1996 
waiver of indebtedness claim; rather, it reflects that there 
was no change in these laws and regulations from the time of 
the filing of the claim to the time of decision.

In sum, the Board finds that the moving party has not plead 
with sufficient specificity to meet the requirements of a 
valid claim of CUE in the Board's June 21, 2002 decision.  
He and his representative failed to identify the date of the 
Board decision to which the motion referred and his general 
assertions have failed to explain why the result would have 
been different but for the alleged error in applying the law 
at the time of the Board's decision rather than at the time 
of the foreclosure.  Hence, the motion must be dismissed, 
without prejudice.


ORDER

The motion for revision or reversal of the June 21, 2002 
Board decision on the grounds of CUE is dismissed, without 
prejudice.



	                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002 & Supp. 
2007); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue").  This dismissal 
under 38 C.F.R. § 20.1404(b) (2007) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2007).  This dismissal 
removes the motion from the Board's docket, but the moving 
party may re-file the motion at a later date, if desired.

